Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 1 of 7



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-Smith/Matthewman


                                                                                        KJZ

   APPLE INC.,                                                                Apr 29, 2020
                                Plaintiff,
                                                                                            West Palm Beach
          v.

   CORELLIUM, LLC,

                              Defendant.



                         STIPULATION AND [PROPOSED] COVID-19
                           ADDENDUM TO PROTECTIVE ORDER

         WHEREAS, Plaintiff Apple Inc. and Defendant Corellium, LLC, hereafter referred to as

  “the Parties,” have worked together to reconcile the needs of this case with the exigencies of the

  ongoing public health emergency;

         WHEREAS, the Court entered a Protective Order on December 13, 2019 (ECF No. 50)

  (the “Protective Order”);

         WHEREAS, the Court entered a Stipulation and Order Regarding Corellium’s

  Compliance with Omnibus Order (ECF No. 296);

         WHEREAS, since the Parties entered into the Protective Order, the outbreak of the novel

  coronavirus (“COVID-19”) has been declared a global pandemic by the World Health

  Organization, and the Centers for Disease Control and Prevention has described the outbreak of

  COVID-19 in the United States as a “rapidly evolving situation” and has recommended social

  distancing to limit further community spread of COVID-19;
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 2 of 7



         WHEREAS, in response to the COVID-19 pandemic, virtually every state has issued a

  “shelter-in-place” or “stay-at-home” order to limit the spread of the disease, including those

  currently in place in Washington, DC, Florida, and California, which vary in scope and duration

  but generally require businesses not considered “essential” to close their physical offices and

  continue their operations remotely;

         WHEREAS, Apple’s normal and necessary security procedures for the treatment of

  computer source code used as part of litigation are not possible given the public health orders

  and advisories;

         WHEREAS, solely in this period of national—and international—public health

  emergency, Apple is willing to sacrifice certain important security precautions to allow

  discovery in this action to continue while the public health restrictions are in place; and

         WHEREAS, Corellium acknowledges the exceptional exigencies presented by the

  international health emergency and will not later argue that Apple’s accommodations during this

  emergency constitute a proper approach in any other circumstances;

         NOW THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

         1.      This COVID-19 Addendum to the Protective Order shall be effective immediately

  upon entry and, to the extent possible, will apply retroactively, and shall continue in effect until

  June 30, 2020, unless extended by agreement of the Parties or further order of the Court.

         2.      Defined terms in this Addendum have the meaning established in the Protective

  Order entered in this action (ECF No. 50). In addition, “Authorized Reviewer,” in the context of

  an individual Source Code Computer, shall mean up to two outside counsel of record in this

  Action for Defendant, and one outside consultant or expert who, at the time of the review, is




                                                  –2–
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 3 of 7



  authorized under the Protective Order entered in this action (ECF No. 50) to access all types of

  Confidential Material contained on the Source Code Computer.

         3.      Notwithstanding anything to the contrary in the Protective Order:

                 (a)    Any Source Code Computer made available by Apple may be used as

         follows:

                         (i)     The Source Code Computer must be kept, at all times, within a
                 dedicated room within the office or home of the Authorized Reviewer and, when
                 not in active use, must be locked in that room or, if the room does not lock,
                 contained within a locked desk, cabinet, or safe;

                        (ii)   Apple will provide each Authorized Reviewer with a Source Code
                 Computer password sheet, which may be printed out and, if printed, must be
                 locked up and stored separately from the Source Code Computer;

                         (iii) Except as contemplated in 3(a)(iv), no recordable media or
                 recordable devices, including without limitation sound recorders, computers, cell
                 phones, peripheral equipment, cameras, devices containing unobstructed cameras
                 (e.g., webcams, unless entirely shielded with an opaque material), CDs, DVDs, or
                 drives of any kind, may be in the Source Code Review Room when the Source
                 Code Computer is being used;

                         (iv)    A single device connected to the internet and containing a webcam
                 shall be located near each Source Code Computer and enabled during any review
                 session to allow Apple to visually monitor the activities of Corellium’s
                 Authorized Reviewers during any Source Code review, which webcam shall be
                 positioned such that the reviewer and source code review machine are visible but
                 the monitor of the source code review machine is not visible, solely to permit
                 Apple’s attorneys to ensure that no unauthorized electronic records of the Source
                 Code are being created or transmitted in any way—Apple will not record or
                 preserve any visual monitoring of Corellium’s Source Code review; during the
                 pendency of the visual monitoring, the visual monitoring device shall be used
                 solely for Apple’s visual monitoring of Corellium’s Source Code review;

                        (v)     At least one hour before the Source Code Computer is turned on,
                 the Corellium’s Authorized Reviewers reviewing the Source Code shall notify
                 Apple via email at elana.nightingaledawson@lw.com that they are beginning a
                 review session and, before commencing review, shall activate the webcam
                 described in the previous paragraph;

                        (vi)    Corellium’s Authorized Reviewers may review Apple Source
                 Code between 9:00 a.m. through 9:00 p.m. ET through May 1, 2020; for any
                 review thereafter, Corellium shall provide 24 hours’ advance notice to Apple of

                                                –3–
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 4 of 7



              its intent to review Apple’s source code and such review shall take place between
              9:00 a.m. ET and 9:00 p.m. ET;

                      (vii) During the review session and at all other times, the Authorized
              Reviewers shall not copy, remove, or otherwise transfer any Source Code from
              the Source Code Computer including, without limitation, copying, removing, or
              transferring the Source Code onto any recordable media or recordable device;

                      (viii) The Source Code Computer must be turned off when not in active
              use;

                      (ix)    Source Code Reviews will end before the visual monitoring is
              intentionally terminated by the reviewer or the moment the reviewer becomes
              aware that the visual monitoring has been severed unintentionally or as the result
              of a loss of power or internet connection;

                     (x)    At all times, all network and USB ports and wireless transmitters
              of each Source Code Computer shall be and remain disabled, and the Source Code
              Computer shall not be connected to a printer in any way.

              (b)     Corellium shall maintain an electronic “Source Code Log,” which will

       track for each Authorized Reviewer, (1) the date of any review; (2) the “sign in” time for

       the review; and (3) the “sign out” time for the review. Corellium will provide this

       electronic Source Code Log within one (1) business day upon Apple’s request, no more

       than once per week.

              (c)     Any Source Code Computer made available by Apple may not be

       removed from the home or office of the Authorized Reviewer to whom it was delivered,

       except to be returned to the location requested by Apple via hand carry, Federal Express,

       or other similarly reliable courier, after providing notice to Apple of the intended

       shipment and receiving confirmation from Apple that such shipment can be securely

       received.

              (d)     If Corellium wishes to print Source Code, it will identify such pages by

       identifying to Apple the Source Code file name and line numbers that it wishes to have

       printed. In light of the schedule in this case, and assuming Corellium has not reached the

                                               –4–
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 5 of 7



         page limit for print outs under the Protective Order, within one (1) business day of such

         written notification, Apple will then print and Bates number the specified sections, and

         send via Federal Express overnight delivery one (1) copy of such pages to the Corellium

         Authorized Reviewer who made the request. All printing limitations stated within the

         Protective Order shall apply.

                 (e)    The Authorized Reviewers may keep paper Source Code printouts,

         provided pursuant to the foregoing paragraph, in a secured locked area in their offices or

         homes. At all times when not being actively reviewed, all Source Code printouts must be

         stored within a dedicated room within the office or home of the Authorized Reviewers

         that is locked when not in use.

                 (f)    Paper Source Code printouts may only be transported or transmitted at the

         direction of a person authorized to receive the printouts to another person authorized to

         receive the printouts on paper via hand carry, Federal Express, or other similarly reliable

         courier.

         4.      If and when legal and other practical restrictions arising from the COVID-19

  pandemic are lessened or eased over the course of this action, the parties agree to meet and

  confer for the purpose of exploring whether one or more of the provisions of this addendum

  Order may be vacated and the relevant terms of the Protective Order reinstated.

         5.      Nothing in this Order modifies, replaces, or alters any aspect of the Stipulation

  and Order Regarding Compliance with Omnibus Order (ECF No. 296).




                                                 –5–
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 6 of 7



   Dated: April 29, 2020                            Respectfully Submitted,



   Michele D. Johnson*                              s/ Martin B. Goldberg
   michele.johnson@lw.com
   LATHAM & WATKINS LLP                             Martin B. Goldberg
   650 Town Center Drive, 20th Floor                Florida Bar No. 0827029
   Costa Mesa, CA 92626                             mgoldberg@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax              rdiaz@lashgoldberg.com
                                                    Emily L. Pincow
   Sarang Vijay Damle*                              Florida Bar No. 1010370
   sy.damle@lw.com                                  epincow@lashgoldberg.com
   Elana Nightingale Dawson*                        gizquierdo@lashgoldberg.com
   elana.nightingaledawson@lw.com                   LASH & GOLDBERG LLP
   LATHAM & WATKINS LLP                             100 Southeast Second Street
   555 Eleventh Street NW, Suite 1000               Miami, FL 33131
   Washington, DC 20004                             (305) 347-4040 / (305) 347-4050 Fax
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.


                                              –6–
Case 9:19-cv-81160-RS Document 388 Entered on FLSD Docket 04/29/2020 Page 7 of 7



                                    By:
                                          s/ Lizza Constantine
                                          JONATHAN VINE
                                          Florida Bar No.: 10966
                                          JUSTIN LEVINE
                                          Florida Bar No.: 106463
                                          LIZZA CONSTANTINE
                                          Florida Bar No.: 1002945
                                          COLE, SCOTT & KISSANE, P.A.
                                          Counsel for Defendant
                                          Esperante Building
                                          222 Lakeview Avenue, Suite 120
                                          West Palm Beach, Florida 33401
                                          Telephone (561) 383-9222
                                          Facsimile (561) 683-8977
                                          E-mail: jonathan.vine@csklegal.com
                                          E-mail: justin.levine@csklegal.com
                                          E-mail: lizza.constantine@csklegal.com

                                                 and

                                          HECHT PARTNERS LLP
                                          20 West 23rd St. Fifth Floor
                                          New York, NY 10010
                                          Telephone (212) 851-6821
                                          David Hecht, Pro hac vice
                                          E-mail: dhecht@hechtpartnersllp.com
                                          Maxim Price, Pro hac vice
                                          E-mail: mprice@hechtpartnersllp.com
                                          Minyao Wang, Pro hac vice
                                          E-mail: mwang@hechtpartnersllp.com



                      Attorneys for Defendant CORELLIUM, LLC.



  PURSUANT TO STIPULATION, IT IS SO ORDERED in West Palm Beach, Florida, this
  29th day of April, 2020.

                                          ___________________________________
                                          WILLIAM MATTHEWMAN
                                          UNITED STATES MAGISTRATE JUDGE




                                       –7–
